DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated June 24, 2022.  Claims 1, 14, and 19 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the indication of allowable subject matter (see the allowable subject matter section below) and the new grounds of rejection presented herein (see the Claim Rejections -- 35 USC 103 section below).  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Arguments -- Claim Interpretation Under 35 USC 112(f)
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

	With respect to claim 1, Applicant argues claim 1 as currently amended should not be interpreted under 35 USC 112(f) because it “cites structures and relationship between those structures such as the command processor, the plurality of devices and the host, or the flush response controller, the write operation controller and the host.”1 Examiner respectfully disagrees. All of the limitations added by Applicant describe functionality only, as opposed to structure.  Thus the “command processor,” “write operation controller,” and “flush response controller” are still lack structure and are simply generic placeholders (please see the Claim Interpretation Under 35 USC 112(f) section for details of the interpretation). Applicant’s argument is therefore unpersuasive.
	For the above reasons Examiner continues to interpret claims 1-13 under 35 USC 112(f).

Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a command processor configured to generate a flush command ... a write operation controller configured to provide write commands ... a flush response controller configured to, in response to an operation complete signal of the first program operation from the write operation controller, hold off on providing the response” recited in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky et al. (20180060232 -- hereinafter Oshinsky) in view of Bassov et al. (20190324687 -- hereinafter Bassov).

	With respect to claim 14, Oshinsky discloses A method of operating a memory controller for controlling a plurality of memory devices (e.g., Figs. 1 and 4 along with associated text, e.g., [0012], Data storage device 104 includes a controller 106 and a non-volatile memory 108. Controller 106 and non-volatile memory 108 may be on separate die or on a common die. In an embodiment, non-volatile memory 108 includes one or more memory die (not shown) that are coupled to controller 106 via a first communication channel 110 (e.g., a data bus); see also [0013-15], [0094], [0101-102]), the method comprising: 	
	generating a flush command based on a flush request from a host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 [buffer] to non-volatile memory 108 [plurality of memory devices]; [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0031] and [0038].); 
	determining, among write data stored in a buffer, flush data chunks to be written to the plurality of memory devices based on the flush command (Id., particularly, [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108 [determine, among write data stored in a buffer, flush data chunks to be written to one or more of the plurality of memory devices based on the flush command].); 
	controlling the plurality of memory devices to perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command [while] program operations for previously queued flush commands that are input earlier than the flush command are performed (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036-37], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108.... command processor 118 writes data in write cache 122 to non-volatile memory 108; [0038], when command processor 118 executes the flush command; [0043], FIG. 3 is a diagram illustrating an example pending commands buffer 124 that includes pending commands.... In particular...pending flush command C2c from submission queue SQ.sub.2...pending flush command C1e from submission queue SQ.sub.1...pending flush command C4b from submission queue SQ.sub.4...pending flush command C3e from submission queue SQ.sub.3.); and 
	when the first program operation is completed, holding off on providing a response to the flush command to the host until responses to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. holding off on providing a response to the flush command to the host until responses to the previously queued flush commands are provided to the host]; see also [0031] and [0036].).
	Although Oshinsky discloses perform a first program operation to write the flush data chunks to the plurality of memory devices in response to the flush command and program operations for previously queued flush commands that are input earlier than the flush command are performed while program operations for previously queued flush commands that are input earlier than the flush command are performed, it does not appear to disclose that the first program operations are performed while the previously queued flush commands are performed.  However, this is taught in analogous art, Bassov (e.g., Figs., 1-4B and associated text, e.g., [0034], the first I/O list may be committed or flushed in parallel; [0053] Now, referring back to FIG. 4B, since the I/O list C 406 does not have any overlap or conflicts with any other I/O list (e.g., such as I/O lists A 302 and B 304), the I/O list C may be ... flushed concurrently such as in parallel with the committing of I/O list A 302 (e.g., ... flushing of I/O list C may commence prior to completing ... flushing of I/O list A); see also [0057] and [0064].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oshinsky with the invention of Bassov because performing the flush operating in parallel can provide “improved performance,” as suggested by Bassov (see [0034]).  

	With respect to claim 15, Oshinsky also discloses controlling the plurality of memory devices to perform a second program operation of storing data corresponding to a write request that is input later than the flush request, regardless of whether the response to the flush command has been provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0043], pending commands buffer 124 includes... pending flush command C1e from submission queue SQ.sub.1... pending write command C4a from submission queue SQ.sub.4; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; see also [0027-28], [0031-32], and [0038].).

	With respect to claim 17, Oshinsky also discloses wherein the flush request is a request for writing, to the plurality of memory devices, data corresponding to a write command that is input earlier than the flush request (e.g. Figs. 1-3 and 5 along with associated text, e.g., [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0035-36] and [0038].); and
	wherein the method further comprises providing the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. providing the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host]; see also [0031] and [0036].).

	With respect to claim 18, Oshinsky also discloses checking whether the first program operation has been completed whenever a new flush request is input from the host, before providing the response to the flush command to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; see also [0031], [0036], [0038], and [0050].).

	With respect to claim 19, Oshinsky discloses A method of performing program operations on a plurality of memory devices, the method comprising: 
	receiving, from a host, a flush request to write data in a buffer to one or more of the plurality of memory devices (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036], host device 102 may occasionally issue a flush command. A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108 [plurality of memory devices]; [0036], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108; see also [0031], [0036-0038], and [0043].); 
	performing a program operation for a flush command corresponding to the flush request [while] program operations for previously queued flush commands are performed (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0036-37], A flush command instructs command processor 118 to write all data that are stored in write cache 122 to non-volatile memory 108.... command processor 118 writes data in write cache 122 to non-volatile memory 108; [0038], when command processor 118 executes the flush command; [0043], FIG. 3 is a diagram illustrating an example pending commands buffer 124 that includes pending commands.... In particular...pending flush command C2c from submission queue SQ.sub.2...pending flush command C1e from submission queue SQ.sub.1...pending flush command C4b from submission queue SQ.sub.4...pending flush command C3e from submission queue SQ.sub.3.);
	looking up, from a flush information storage, the previously queued flush commands and a status of the previously queued flush commands (e.g., Figs. 1-3 and 5 along with associated text, e.g., see also, [0065], In an embodiment, command processor 118 may set a flag to a first value (e.g., 0) when commencing method 500, and may set the flag to a second value (e.g., 1) after command processor 118 selects a first flush command from pending commands buffer 124. In this regard, when command processor 118 selects a flush command from pending commands buffer 124, command processor 118 can check the value of the flag to determine if the selected flush command is a first flush command selected from pending commands buffer 124; see also [0021], [0037], and [0043-44].); 
	when the program operation is completed, holding off on sending a response to the flush command to the host until responses to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. holding off on sending a response to the flush command to the host until responses to the previously queued flush commands are provided to the host]; see also [0031] and [0036].);
	sending the response to the flush command to the host after the response to the previously queued flush commands are provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], after command processor 118 writes data in write cache 122 to non-volatile memory 108, command processor 118 sends host device 102 a "committed indication" to indicate that the pending flush command is complete; [0038], when command processor 118 executes the flush command...command processor 118 sends a completed indication to host device 102 to indicate that the flush command is complete; [0044] In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124; [0049], Command processor 118 then sends host device 102 committed indications for flush commands C2c, C1e, C4b and C3e; [0050], In another embodiment, command processor 118 consolidates execution of fewer than all of additional flush commands C1e, C4b and C3e. For example, command processor 118 may consolidate execution of flush commands C2c and C1e into execution of a single flush command C1e, and may consolidate execution of flush commands C4b and C3e into execution of a single flush command C3e; [committed indications are sent when flush commands in the command buffer -- in which commands are executed sequentially in the order they are stored -- are completed, i.e. sending the response to the flush command to the host after the response to the previously queued flush commands are provided to the host]; see also [0031] and [0036].).
	Although Oshinsky discloses performing a program operation for a flush command corresponding to the flush request and program operations for previously queued flush commands are performed, it does not appear to disclose that the program operation is performed while the program operations for previously queued flush commands are performed.  However, this is taught in analogous art, Bassov (e.g., Figs., 1-4B and associated text, e.g., [0034], the first I/O list may be committed or flushed in parallel; [0053] Now, referring back to FIG. 4B, since the I/O list C 406 does not have any overlap or conflicts with any other I/O list (e.g., such as I/O lists A 302 and B 304), the I/O list C may be committed or flushed concurrently such as in parallel with the committing of I/O list A 302 (e.g., ... flushing of I/O list C may commence prior to completing ... flushing of I/O list A); see also [0057] and [0064].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oshinsky with the invention of Bassov because performing the flush operating in parallel can provide “improved performance,” as suggested by Bassov (see [0034]).  

	With respect to claim 20, Oshinsky also discloses executing program commands regardless of whether a response to a previously queued flush command has been provided to the host (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0043-44], FIG. 3 is a diagram illustrating an example pending commands buffer 124 that includes pending commands from example submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 of FIG. 2.... In an embodiment, command processor 118 selects pending commands in pending commands buffer 124 and executes each selected command in sequential order in which the pending commands are stored in pending commands buffer 124. In other embodiments, command processor 118 may select pending commands in pending commands buffer 124 in other than sequential order. For example, command processor 118 may select pending commands from pending commands buffer 124 based on a priority associated with each pending command.).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oshinsky in view Bassov, as applied to claim 14 above, and further in view of Natarajan et al. (20190042140 – hereinafter Natarajan).

	With respect to claim 16, Although Oshinsky discloses wherein the memory controller controls the plurality of memory devices to perform the first program operation and the second program operation (see the rejections of claims 14 and 15 above and Oshinsky), it does not appear to explicitly disclose using an interleaving scheme.  However, this is taught in analogous art, Natarajan (e.g., [0023], A solution is to interleave flushing activity during the normal active state of the SSD 106 at the command of the host (e.g., from application, operating system (OS) and/or virtual machine (VMM) software that is executing on the host, and/or, from, e.g., from peripheral control hub hardware). That is, the host commands the SSD to introduce flushing operations in between the execution of the SSD's regularly received read and/or write requests from the host; see also [0040-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Natarajan because it effectively solves the problem that “if the SSD 106 is highly utilized (receives many read/write requests over a period of time), the SSD 106 is almost never idle and there is little/no opportunity to flush information,” as suggested by Natarajan (see [0021-23]).  
	
Allowable Subject Matter
Claims 1-13 are allowed.

The primary reason for the indication of allowable subject matter in this case is the inclusion of the following specific details in independent claim 1, as follows: 
	The prior art of record teaches the general concepts of flushing commands and delaying flush command responses (see Oshinsky et al. 20180060232), starting a flush while a previous flush is still being formed (see Bassov et al. 10514865), and using a plurality of channels to facilitate parallel flushing (see Koren 9665442).  However, based on Applicant' s remarks and further search, Examiner has concluded that the specific claim limitations “provide commands for a second program operation of  data corresponding to a write request that is input later than the flush request, regardless of whether a response to the flush command has been provided to the host; and a flush response controller configured to, in response to an operation complete signal of the first program operation from the write operation controller, hold off on providing the response to the flush command to the host until responses to the previously queued flush commands are provided to the host, and to provide the response to the flush command to the host after the responses to the previously queued flush commands are provided to the host,” as recited in independent claim 1, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  Furthermore, claims 12-13 are indicated as having allowable subject matter due to their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/SPE, AU 2192/2194	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 9.